Citation Nr: 0216819	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-00 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and D.T.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in September 
2002.

The Board notes that a December 2001 rating decision denied 
entitlement to service connection for tinnitus and for 
hypertrophic tonsils; no communication from either the 
veteran or his representative has been received which 
expresses any disagreement with that rating decision.  At 
his September 2002 hearing before the undersigned, the 
veteran presented testimony concerning his tinnitus and his 
tonsil problems, but he again did not express any desire for 
appellate review of the December 2001 rating decision.  See 
Gallegos v. Principi, 283 F.3d 1309 (2002).  Accordingly, 
the only issue before the Board at this time is that listed 
on the title page of this action.


FINDING OF FACT

The veteran's bilateral hearing loss originated in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of hearing loss.  The veteran's 
auditory acuity on whispered and spoken voice testing at his 
examination for discharge was recorded as 15/15, 
bilaterally.

In several statements on file, the veteran indicates that he 
served on vessels in service as a gunner, and that the 
sounds from using the guns affected his hearing.  He also 
reports that he retired from a railroad company in 1985.

On file is an August 1997 statement by D.L.W., M.D., who 
indicates that he had recently evaluated the veteran for 
complaints of increased hearing loss.  Dr. W. reported that 
the veteran did demonstrate sensorineural hearing loss on 
examination.  He noted that the veteran served as a gunnery 
mate in the United States Navy, protecting merchant ships, 
and that other risk factors for hearing loss were 
essentially negative, except for the presence of diabetes 
mellitus.  Dr. W. concluded that it was likely, in light of 
the lack of hearing protection in service, that the 
veteran's hearing loss was at least partially, and possibly 
wholly, due to service.

On the authorized audiological evaluation in July 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
65
65
LEFT
30
40
55
60
65

The average pure tone decibel loss in the right ear was 56 
and in the left ear was 55.  Speech audiometry revealed 
speech recognition ability of 88 percent for the right and 
left ears.

On VA examination in September 2000, the veteran reported an 
extensive history of noise exposure in service.  He reported 
that following his discharge from service, he worked for a 
railroad company for approximately 44 years as an engineer; 
he was noted to have encountered significant noise exposure 
during his career.  The examiner noted that the veteran's 
claims file was not available for review, but after 
diagnosing the veteran with bilateral high frequency 
sensorineural hearing loss, the examiner concluded that he 
could find no information whatsoever to support a service 
connected hearing loss while on active duty.  He suspected 
that the etiology of the veteran's hearing loss was a 
combination of noise exposure from the veteran's post-
service occupation and the natural aging process.

At his September 2002 hearing before the undersigned, the 
veteran testified that he served in the military as a gunner 
stationed on merchant vessels, and had occasion to fire 
heavy weaponry in practice.  He also indicated that he fired 
heavy weaponry frequently during gunnery school.  He 
testified that he did not use any hearing protection when 
firing the referenced weaponry in service and noticed the 
onset of hearing loss even before he was discharged from 
service.  He testified that his job as an engineer for a 
railroad company involved running the engine from the 
train's sound-proofed cab, and he indicated that he also 
used hearing protection.  D.T. testified that the veteran 
had experienced trouble with hearing as long as she could 
remember.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
incurrence of organic diseases of the nervous system, such 
as sensorineural hearing loss, during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).   

Although service medical records are negative for evidence 
of bilateral hearing loss and there is no post-service 
medical evidence of bilateral hearing loss for many years 
after service, the veteran has testified that he wore no ear 
protection while firing heavy weaponry for practice as part 
of his duties as a gunnery mate protecting merchant vessels, 
and that he noticed the onset of hearing loss even before he 
left service.  The Board finds the veteran's testimony to be 
credible and notes that his claim is supported by the August 
1997 statement of Dr. W., who concluded that it was likely 
that the noise exposure experienced by the veteran in 
service was at least partially responsible for his hearing 
loss.  Although the September 2000 VA examiner concluded 
otherwise, the Board notes that the VA examiner's opinion, 
like that of Dr. W., was not based on a review of the 
veteran's claims file.

Under the circumstances, the Board finds that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for bilateral hearing loss.  38 U.S.C.A. § 5107 (West 
Supp. 2002)

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), as implemented by VA 
regulations, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R  §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)), which became effective during the 
pendency of this appeal.  The VCAA, among other things, 
modified VA's duties to notify and to assist claimants.  See 
generally VCAA, §§ 3,4,7; see also Holliday v. Principi, 
14 Vet. App. 280, 284-86 (2001).  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by the February 
2000 VA letter notifying the veteran of the January 2000 
rating decision denying the instant claim, by the statement 
of the case issued in December 2000, and by a September 2001 
letter to the veteran which advised him of the information 
and evidence needed to substantiate his claim, and which 
advised him of the respective responsibilities of him and VA 
in obtaining evidence in connection with the claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  See Quartuccio v. 
Principi , 16 Vet. App. 183 (2002).  Moreover, the record 
reflects that VA's duty-to-assist the veteran in the instant 
claim has been fulfilled.  In any event, in light of the 
disposition of the veteran's claim, the Board finds that 
further delay of the appellate process for the purpose of 
addressing any lingering duties required by the VCAA or by 
the implementing regulations is not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

